



COURT OF APPEAL FOR ONTARIO

CITATION: Wiles v. Sun Life Assurance Company of Canada, 2018
    ONCA 766

DATE: 20180919

DOCKET: C65114

Rouleau, Benotto and Miller JJ.A.

BETWEEN

Teresa Wiles

Plaintiff (Appellant)

and

Sun Life Assurance Company of Canada and Spaenaur
    Inc.

Defendants (Respondents)

Brian A. Pickard and William C. Cline, for the appellant

Stephen H. Shantz, for the respondents

Heard and released orally: September 13, 2018

On appeal from the judgment
    of Justice Gerald E. Taylor of the Superior Court of Justice dated February 15,
    2018, with reasons reported at 2018 ONSC1090.

REASONS FOR DECISION

[1]

The appellant argues that the application judge erred in finding that
    the action was barred by a limitation period. In her submissions, the appellant
    maintains that this was an error and it infected the relief from forfeiture
    analysis regarding her late filing with the insurer of her LTD claim.

[2]

We disagree. Although the respondent concedes that the application judge
    erred in his finding that the action was barred by a limitation period, the
    respondent maintains that the analysis of the relief for forfeiture issue which
    followed stands independent and separate from the limitation disposition.

[3]

From our reading of the reasons, the application judges analysis
    discloses no such tainting. We also disagree with the appellants suggestion
    that the application judge erred in the exercise of his discretion in
    determining whether relief should be granted. The application judge correctly
    identified the legal principles that apply and his findings on the record that
    he had before him were available and are owed deference in this court.

[4]

For these reasons, the appeal is dismissed. Costs to the respondent
    are fixed in the amount of $5,000 inclusive of HST and applicable taxes.

Paul
    Rouleau J.A.

M.L.
    Benotto J.A.

B.W.
    Miller J.A.


